Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Endoso la sentencia del Tribunal que limita la sanción disciplinaria del notario López Olmedo a una amonestación. Sin embargo, por entender que la ausencia de autorización judicial en un contrato en que se graven bienes inmuebles de un menor es nulo y no meramente anulable, entendemos que no se puede ordenar al notario autorizar una nueva escritura de constitución de hipoteca libre de defectos que impidan su inscripción en el Registro de la Propiedad.
I
La Sra. Ida Gómez Yda. de Meléndez suscribió un pagaré garantizado por hipoteca constituida sobre una finca que le pertenecía a ella en común pro indiviso con sus dos (2) hijos. Uno de ellos era menor de edad al momento del otorga-miento. Por esta razón, operaba la disposición del Art. 159 del Código Civil, 31 L.P.R.A. see. 616, que le prohíbe a los padres enajenar o gravar bienes inmuebles de un menor sin autorización judiciál previa.
En nuestro ordenamiento, un contrato celebrado en con-travención de una prohibición expresa de la ley es nulo y no meramente anulable. Art. 4 del Código Civil, 31 L.P.R.A. see. 4. Simonet v. Igaravídez, 90 D.P.R. 1, 8 (1964); Rubio Sacarello v. Roig, 84 D.P.R. 344, 350 (1962); Corporación Azucarera v. Junta Azucarera, 77 D.P.R. 397, 409-410 (1954); *292L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. 1, pág. 301. Por esta razón, discrepamos de la afirmación que hace la opinión con-currente de la Juez Asociada Señora Naveira de Rodón, pág. 281, en el sentido de que “[e]l problema con los menores es de consentimiento y no de autorización”. (Énfasis supri-mido.)
Independiente de la falta de capacidad para consentir que tienen los menores, cuando el contrato es celebrado en contra de una prohibición de ley, éste es nulo ipso jure. Pode-rosas consideraciones de orden público hacen indispensable que la autorización judicial requerida por ley sea previa a la enajenación o gravamen de los bienes inmuebles del menor. Así se protege efectivamente el patrimonio de los menores y se evita que una decisión a corto plazo menoscabe sus intere-ses económicos. Véase M. Albaladejo, Comentarios al Có-digo civil y compilaciones faroles, 2da ed. rev., Madrid, Ed. Rev. Der. Privado, 1982, T. III, Vol II, págs. 227-228. Sólo cuando los padres del menor demuestren a satisfacción del tribunal que es necesario y conveniente para el menor enaje-nar o gravar el bien inmueble es que el tribunal autorizará la celebración del contrato.
Permitir que los padres del menor obtengan la autoriza-ción judicial después de celebrado el contrato podría ser per-judicial tanto para el menor como para quien contrate con él. No olvidemos que el menor podría perder el bien inmueble si el acreedor hace efectiva su garantía antes de que el tribunal autorice el negocio. Por otro lado, el tribunal podría conven-cerse, con posterioridad a la celebración del contrato, que éste es perjudicial para los intereses del menor y denegarlo.
Concluido que la escritura autorizada por el notario Ló-pez Olmedo es nula, resulta improcedente ordenarle que au-torice otra libre de defectos que impidan su inscripción en el *293Registro de la Propiedad. El defecto que actualmente impide la inscripción de la escritura no es uno que el notario pueda corregir, porque no está en sus manos conceder la autoriza-ción. El notario tiene la obligación de recibir e interpretar la voluntad de las partes y plasmarla en un documento que sea válido para todos los efectos legales. Art. 2 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2002. En consecuencia, su intervención én el negocio jurídico como funcionario pú-blico y abogado de todas las partes requería que él le infor-mará a las partes que era preciso obtener la autorización judicial antes de autorizar la escritura de préstamo garanti-zado con hipoteca. Sin embargo, en última instancia, es el Tribunal Superior, luego de evaluar la necesidad y conve-niencia dé la transacción para los intereses del menor, quien tiene la facultad de conceder o denegar la autorización co-rrespondiente.
Por lo expuesto anteriormente, entendemos que él nota-rio López Olmedo actuó incorrectamente. Como no se había obtenido la autorización judicial, él debió negarse a autorizar la escritura. Sin embargo, en vista de que no hubo perjuicio para ninguna de las partes y de que la actuación del notario descansó en una interpretación del derecho sobre la que no hay unanimidad de criterios en este Foro apelativo, concu-rrimos en limitar la sanción disciplinaria a una amonesta-ción.